[J-59A-2013]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICTS


IN RE: MAGISTERIAL DISTRICT JUDGE : No. 84 MM 2013
MARK A. BRUNO, MAGISTERIAL        :
DISTRICT 15-1-01                  : Petition to Vacate the Order of the
                                  : Supreme Court dated February 1, 2013
                                  :
PETITION OF: MARK A. BRUNO        : ARGUED: September 10, 2013


                                CONCURRING OPINION

                                                      DECIDED: August 28, 2014
MADAME JUSTICE TODD                              OPINION FILED: October 1, 2014
       While I agree with much of the Majority Opinion, I join Justice Saylor’s thoughtful

Concurring Opinion, which acknowledges our jurisdiction and power to suspend a jurist

on an interim basis, but at the same time (1) reserves our King’s Bench power in this

constitutionally complex and delicate area to extraordinary circumstances; and (2)

emphasizes the primacy of the role of the Court of Judicial Discipline (“CJD”), as

prescribed by our citizenry through the 1993 amendment to Article V, Section 18 of our

Constitution.

       I write separately to emphasize that the interplay between Article V, Section 18

and our King’s Bench powers may be distinct from that addressing a magisterial district

judge, as in the instant case, or in the case of a trial or appellate judge, versus when the

conduct at issue is that of a Justice of our Supreme Court. Unlike in the case of any

other jurist, this Court has no appellate review of a CJD’s decision concerning the

discipline of a Justice. Pa. Const. art. V, § 18(c)(1). While the majority speaks in

sweeping terms, it notes only as an aside this limitation, in stating that our Court has

appellate jurisdiction to review CJD determinations “with a limited exception not

applicable here,” Majority Opinion at 82, and in otherwise relegating any discussion of
this limitation to a brief footnote, see Majority Opinion at 40 n.14 (CJD decisions are not

subject to direct appellate review by our Court “where a Justice of the Supreme Court is

subject to CJD discipline.”). Yet, the 1993 amendment to our organic charter was born

of public disapproval of our Court’s expansion of judicial power and a desire for judicial

reform. The resulting amendment constituted a momentous and far-reaching overhaul

of the method for disciplining jurists in Pennsylvania, including implementing an

idiosyncratic process for the discipline of Justices.       Our Court must be loath to

unwittingly write out of the Constitution the peoples’ intent vis-à-vis the process for

addressing alleged Justice misconduct through the exercise of our “supervisory and

administrative” responsibilities and authority.

       Of course, we do not currently have before us questions regarding the

appropriate process for addressing alleged misbehavior by a Justice of this Court.

However, given the breadth of the Majority Opinion, and this “unforeseen opportunity at

dialogue and greater understanding for all entities,” Majority Opinion at 86, it is

important to caution that the calculus regarding the extent of our King’s Bench powers

may be different when it is a Justice’s alleged impropriety that is at issue.




                           [J-59A-2013] [MO: Castille, C.J.] - 2